UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7649


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMEER MARSHALL, a/k/a Jermere Yohonn Marshall,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:00-cr-00060-nkm-2)


Submitted:    December 16, 2008            Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermeer Marshall, Appellant Pro Se.       Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermeer    Marshall    appeals   the       district    court’s    order

denying     his   motion    for    reduction      of     sentence,     18    U.S.C.

§ 3582(c)    (2006).       We   have   reviewed    the    record     and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Marshall, No. 3:00-cr-

00060-nkm-2 (W.D. Va. Aug. 4, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                        2